DETAILED ACTION

Status of Submission
This Office action is responsive to the preliminary amendment filed on June 7, 2021, which has been entered.

Improper Application Papers
This application was filed with a clean copy of the drawing sheets of US Patent No. 10,189,151 B2 (i.e., the patent for which reissue is sought), which complies with 37 CFR 1.173(a)(2). This application was also filed with an alternate set of drawing sheets, which do not comply with 37 CFR 1.173(a)(2). The compliant set of drawing sheets has been entered, but the non-compliant set has not been entered.

Original Disclosure – Definition
The instant application seeks reissue of US Patent No. 10,189,151 B2, which issued from Application No. 15/350,466, which did not claim priority to any earlier-filed application. Accordingly, the “original disclosure” is the disclosure of Application No. 15/350,466 as filed on November 14, 2016. Any subject matter added to the disclosure during the original prosecution of Application No. 15/350,466 or during the prosecution of this reissue application does not constitute a part of the original disclosure.

Prohibition of New Matter
35 USC 132(a) states, in part, that “No amendment shall introduce new matter into the disclosure of the invention.”

35 USC 251(a) states, in part, that “No new matter shall be introduced into the application for reissue.”

Objections to Amendments – New Matter
The amendment filed on June 7, 2021 is objected to under 35 USC 132(a) and 35 USC 251(a) because it improperly introduces new matter. 

Amended claims 1, 12 and 20 recite “the head centerline extends through at least a portion of the handle” (claim 1, ll. 6-7; claim 12, l. 8; claim 20, ll. 7-8). This constitutes new matter because:
The original disclosure does not describe the disclosed head centerline as extending through at least a portion of the handle. Since the disclosed head centerline is a characteristic of the head (not the handle), it cannot be considered to inherently extend through at least a portion of the handle. Further, since a centerline is an imaginary construction, it cannot be considered to inherently extend through an actual structural element such as the handle. While Fig. 1, shows the head centerline 155 overlaying or overlapping the handle 105 in some manner, such a two-dimensional illustration does not provide support for the head centerline extending through at least a portion of the handle.
This newly added subject matter encompasses a construction in which the head centerline extends through a first portion of the handle, but does not extend through a second portion of the handle. However, there is no support in the original disclosure for such a construction, i.e., this claim scope is not supported.

Applicant is required to cancel the new matter in the reply to this Office Action.

Reissue Oath/Declaration
The reissue oath/declaration filed on June 7, 2021 is defective because it fails to specifically identify at least one error which is relied upon to support the reissue application. See 37 CFR 1.175 and MPEP 1414-1414.01. 

As required by 37 CFR 1.175(a), the reissue oath/declaration must specifically identify at least one error pursuant to 35 U.S.C. 251 being relied upon as the basis for reissue. In identifying the error, it is sufficient that the reissue oath/declaration identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid. It is not sufficient to merely state that applicant seeks to broaden or narrow the scope of a patent claim. Further, a statement in the reissue oath/declaration of “…failure to include a claim directed to…” and then reciting all the limitations of a newly added claim would not be considered a sufficient error statement because applicant has not pointed out what the other claims lacked that the newly added claim has, or vice versa.

In the present case, the reissue declaration states the following:
For example, independent claim 1 lacks further definition of the head centerline and its relation to the handle.

This statement is inadequate because it is only general in nature. The statement fails to identify any specific claim language (i.e., a word, phrase, or expression) wherein lies the error requiring correction by reissue, and how it renders the original patent wholly or partly inoperative or invalid.

Claim Rejections – 35 USC § 251
The following is a quotation of 35 U.S.C. 251:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(b) MULTIPLE REISSUED PATENTS.—The Director may issue several reissued patents for distinct and separate parts of the thing patented, upon demand of the applicant, and upon payment of the required fee for a reissue for each of such reissued patents. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(c) APPLICABILITY OF THIS TITLE.—The provisions of this title relating to applications for patent shall be applicable to applications for reissue of a patent, except that application for reissue may be made and sworn to by the assignee of the entire interest if the application does not seek to enlarge the scope of the claims of the original patent or the application for the original patent was filed by the assignee of the entire interest. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(d) REISSUE PATENT ENLARGING SCOPE OF CLAIMS. No reissued patent shall be granted enlarging the scope of the claims of the original patent unless applied for within two years from the grant of the original patent.

GROUND 1:  Claims 1-21 are rejected under 35 U.S.C. 251 as being based upon a defective reissue oath/declaration. See 37 CFR 1.175. The nature of the defect(s) in the reissue oath/declaration is explained above.  

GROUND 2:  Claims 1-20 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought. See the explanation above. Claims 2-11 and 13-19 are included in the rejection because of their dependencies.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

GROUND 3:  Claims 1-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement because these claims recite new matter. See the explanation above. Claims 2-11 and 13-19 are included in the rejection because of their dependencies.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

GROUND 4:  Claims 1-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 21 require “a head” (l. 2) and “a handle” (l. 5). While these claims specify a spatial relationship between the claimed head and handle, they fail to specify any structural relationship between the head and handle. Absent such a structural interrelationship, these claims encompass structures in which the handle is not attached to the head. Such claim scope is unduly broad and indefinite.

Claims 1, 12, 20 and 21 recite “…a face extending from the base” (claim 1, l. 2; claim 12, l. 2; claim 20, l. 3; claim 21, l. 2). The subject matter is indefinite because it fails to conform to the description of the invention in the specification. As disclosed, the face 135 is separated from and coupled to the base 140 by the transition region 145. Thus, the face 135 cannot be accurately characterized as “extending from” the base 140.

Claims 1, 12, 20 and 21 recite “…a head centerline extending through a center portion of the base” (claim 1, ll. 3-4; claim 12, ll. 5-6; claim 20, l. 6; claim 21, ll. 3-4). However, the term “portion” refers to a nondescript part of a whole. Thus, while a “center” of an object has a specific spatial location, a “center portion” does not occupy a specific or exact location. As a result, it is unclear what is defined by  “…a head centerline extending through a center portion of the base”. That is, it is unclear what specific location(s) is required for the head centerline and what specific locations are excluded.

Claims 1, 12, 20 and 21 recite “…a handle centerline extending through a central axis of the handle” (claim 1, l. 5; claim 12, l. 6; claim 20, ll. 1-2; claim 21, l. 5). Since a centerline is an imaginary construction, it cannot be accurately characterized as “extending through” another imaginary construction (such as an axis). Further, “through” generally refers to moving in one side and out the other, but the handle centerline does not move in one side of the handle’s central axis and out another side thereof.

Claims 1, 12 and 20 recite “the head centerline extends through at least a portion of the handle” (claim 1, ll. 6-7; claim 12, l. 8; claim 20, ll. 7-8). Since a centerline is an imaginary construction, it cannot be considered to inherently extend through an actual structural element such as the handle. Further, “through” generally refers to moving in one side and out the other, but the head centerline does not move in one side of the handle and out another side thereof.

Claims 9 and 16 recite “…a transition region coupling the base of the head to the face” (ll. 1-2), claim 12 recites “…a base coupled to a handle” (l. 2), claim 20 recites “a base adapted to be coupled to the handle” (l. 3), and claim 20 recites “…when the head is coupled to the handle” (l. 8). This subject matter is indefinite as a result of conflicting and contradictory definitions of the term “coupled” in the specification as well as an overly broad definition of this term. Col. 3, ll. 59-61 broadly defines the term “coupled” as “any direct or indirect mechanical, electrical, or chemical connection between two or more objects…” However, col. 3, ll. 62-63 narrowly defines the term “coupled” as “one object being integral with another object”. While applicant is entitled to serve as their own lexicographer, the introduction of conflicting and contradictory definitions creates confusion as to the scope of the claims. Thus, it is unclear what type of coupling is encompassed by the claims, and what types of coupling are excluded. In addition, the specification does not provide any specific disclosure of (a) direct or indirect electrical connections, (b) direct or indirect chemical connections, or (c) integral connections. Thus, the claim scope extends beyond that of the disclosure, rending the claims indefinite.

In claim 10, the recitation “a rear located opposite the base” (ll. 1-2) is inaccurate. It appears this should read “a rear located opposite the face”.

In claim 12, the term “the tool” (l. 3) lacks proper antecedent basis.

The preamble of claim 20 indicates that the claim is directed to the disclosed “head” and, thus, is a subcombination claim. However, both the preamble and the body of the claim recite limitations that do not pertain solely to the claimed “head”; rather, they recite limitations of the head in combination with and relative to a handle. Specifically, the preamble recites “…a handle with a handle centerline extending through a central axis of the handle” (ll. 1-2), and the body recites “wherein the head centerline and the handle centerline are axially offset relative to each other and the head centerline extends through at least a portion of the handle when the head is coupled to the handle” (ll. 6-8). If the claim is directed solely to a “head”, then it would appear that the limitations of the handle (ll. 1-2 and 6-8) are non-limiting. Further, a subcombination claim must stand on its own, i.e., it cannot rely upon combination limitations for patentability. At the same time, claim limitations cannot be ignored. Since it is unclear whether or not the “handle” limitations are limiting, the scope of the claim is unclear. Further, the claimed spatial relationship of the “head” has no clear meaning if the “handle” is not a part of the claimed invention.

Claims 2-8, 11, 13-15 and 17-19 are included in the rejection because of their dependencies.

Listing of Prior Art
The following is a listing of the prior art cited in this Office action together with the shorthand reference used for each document (listed alphabetically):
“Ben-El-Hadj”
WO Publication No. 94/21431 A1 (with English translation)

“Cooper”
GB Publication No. 523,410 A

“Cougar”
US Patent No. 9,259,829 B1

“Deissler”
EP Publication No. 0 121 741 A2 (with English translation)

“Gregor”
AT Publication No. 366 311 B (with English translation)

“Johnson”
US Patent No. 2,890,018 A

“Kahlen”
GB Publication No. 667,320 A

“Leskin”
US Patent No. D151,378 S

“Molnar”
US Patent No. 2,778,256 A

“Moulin”
EP Publication No. 0 412 030 A1 (with English translation)

“Sarrion”
FR Publication No. 2 931 717 A1 (with English translation)

“Snowball”
GB Publication No. 1 279 721 A

“Staszak et al.”
US Patent No. 2,633,766 A

“Zinke”
US Patent No. 2,739,499 A



AIA  – First to File
The present reissue application contains claims to a claimed invention having an effective filing date after March 16, 2013. Accordingly, this application is being examined under the AIA  first to file provisions.

Claim Rejections - 35 USC §§ 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

GROUND 5:  Claims 1-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sarrion.
With respect to claims 1, 9, 12, 16, 20 and 21, Sarrion discloses a hammer comprising: a head 1 having a base 2 coupled to a strike plate 6 by a transition region 5 (which can be considered part of the base 2); and a handle 4 having an end coupled to the base 2. See Figs. 1-5; p. 2, l. 73 to p. 3, l. 4.1
As shown below, the head has a centerline extending through a center portion of the base 2, the handle 4 has a handle centerline extending along a central axis of the handle, the head centerline is axially offset from the handle centerline, and the head centerline extends through at least a portion of the handle. Sarrion further teaches that the distance D (Fig. 5) is provided so that the user can grasp the transition region 5 for better control. See p. 3, ll. 115-118. The skilled artisan would appreciate that the location of the head centerline is related to the distance D.


    PNG
    media_image2.png
    325
    567
    media_image2.png
    Greyscale


With respect to claims 2, 10, 12, 17 and 20, a rear face 10 (opposite the strike plate 6) is curved with flat edges, i.e., it is rounded. See Figs. 1-5; p. 3, ll. 88-89. While the rear face 10 “constitutes a second striking surface…” (p. 3, ll. 89-90), it is not provided with a secondary tool. Further, the rear face 10 is structured in much the same manner as applicant’s rear face, and applicant’s rear face is also capable of use as a second striking surface. Thus, Sarrion’s rear face cannot be differentiated from the claimed invention based on its disclosed use as a second striking surface.
With respect to claims 3 and 13, Sarrion discusses the disadvantage of prior art hammers having a head weight of 500 g (or 17.6 oz). See p. 1, ll. 17-36. Thus, Sarrion discloses a reduction in head weight from 500 g to about 200 g (or 7.05 oz). See p. 2, ll. 39-40 and 50-51. Sarrion also discloses the use of interchangeable strike plates 21 having different masses (weights). See Fig. 6; p. 3, l. 121 to p. 4, l. 128. The skilled artisan would appreciate that different weights are suited to different applications.
With respect to claims 4 and 14, Figs. 1-4 illustrate the handle 4 as having a neck portion adjacent the head 1. Further, the handle 4 has a tapered region extending from the neck portion, with the tapered region received in a tapered aperture 3 formed in the base 2. See Fig. 5; p. 2, ll. 73-75 and 78-79.
With respect to claims 5-7 and 19, the face of the strike plate 6 can be flat (Fig. 1) or slightly curved (Fig. 2). See p. 3, ll. 87-88. The slightly curved configuration is both rounded and semi-flat. Further, the face may be square (Fig. 3) or circular (Fig. 4). See p. 3, ll. 120-121. The circular shape is rounded.
With respect to claims 8, 15 and 21, Figs. 1-5 illustrate that the base 2 has a width smaller than that of the strike plate 6.
With respect to claims 11 and 18, the handle 4 is ergonomic and its end opposite to the head 1 has a shape that conforms to the user’s hand. See p. 2, ll. 78-79. Further, the handle 4 is gripped by the user’s hand during use. Thus, the handle 4 has a grip as broadly claimed.

GROUND 6:  Claims 1, 2, 5-12 and 15-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ben-El-Hadj.
With respect to claims 1, 9, 12, 16, 20 and 21, Ben-El-Hadj discloses a hammer comprising: a head 2 having a base 20 coupled to a strike plate 3 by a transition region 6 (which can be considered part of the base 20); and a handle 1 having an end coupled to the base 20. See Figs. 1-5; ¶¶ 0021, 0023.2
As shown below:
When the transition region 6 is considered part of the base 20, the head has a centerline extending through a center portion of the base 20, the handle 1 has a handle centerline extending along a central axis of the handle, the head centerline is axially offset from the handle centerline, and the head centerline extends through at least a portion of the handle.
When the transition region 6 is considered as separate from the base 20, the head has an alternate centerline extending through a center portion of the base 20, the alternate head centerline is axially offset from the handle centerline, and the alternate head centerline extends through at least a portion of the handle.
Ben-El-Hadj further teaches that the distance D (Fig. 1) can be varied between 40 mm and 65 mm. See ¶ 0031. The skilled artisan would appreciate that varying the distance D varies the location of the head centerline.



    PNG
    media_image3.png
    831
    335
    media_image3.png
    Greyscale

 

With respect to claims 2, 10, 12, 17 and 20, Figs. 1, 3 and 4 illustrate a rear face (opposite the strike plate 3) that is generally flat but with curved edges, i.e., it is both flat and rounded. This rear face is not provided with a secondary tool. Further, this rear face is structured in much the same manner as applicant’s rear face. 
With respect to claims 5-7 and 19, the face of the strike plate 3 can be generally planar or slightly convex. See ¶ 0022. The generally planar configuration is flat, and the slightly convex configuration is both rounded and semi-flat. Further, the face may be square (Figs. 1-4) or circular (Fig. 5). See ¶¶ 0029-0030. The circular shape is rounded.
With respect to claims 8, 15 and 21, Figs. 1-5 illustrate that the base 20 has a width smaller than that of the strike plate 3.
With respect to claims 11 and 18, the handle 1 has a wider end opposite to the head 2. See Fig. 1. This wider end is gripped by the user’s hand during use. Thus, the handle 1 has a grip as broadly claimed.

GROUND 7:  Claims 1, 2, 5-12 and 15-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson.
With respect to claims 1, 9, 12, 16, 20 and 21, Johnson discloses a hammer comprising: a head having a base 5 coupled to a strike plate 11 by a transition region (see Figs. 1-33); and a handle 9 having an end coupled to the base 5. See Figs. 1-3; col. 1, l. 44 to col. 2, l. 10.
As shown below, the head has a centerline extending through a center portion of the base 5, the handle 9 has a handle centerline extending along a central axis of the handle, the head centerline is axially offset from the handle centerline, and the head centerline extends through at least a portion of the handle. 


    PNG
    media_image4.png
    266
    636
    media_image4.png
    Greyscale


With respect to claims 2, 10, 12, 17 and 20, side flanges 7 are bent around the handle 9 and welded thereto to form a rear face (opposite the strike plate 11) that is angled. See Figs. 1-3; col. 1, l. 50 to col. 2, l. 7. This rear face is not provided with a secondary tool. 
With respect to claims 5-7 and 19, Figs. 1-3 illustrate the face of the strike plate 11 as flat with rounded edges. This configuration can be considered flat since its primary surface is flat. Further, it can be considered both rounded and semi-flat since it has rounded edges. Further, the face is circular. See Fig. 1. The circular shape is rounded.
With respect to claims 8, 15 and 21, the side flanges 7 of the base 5 have a width smaller than that of the strike plate 5. See Fig. 3.
With respect to claims 11 and 18, the handle 9 has a portion opposite to the head 5 that is gripped by the user’s hand during use. Further, the handle 9 has a hexagonal cross-section (see Fig. 3), which facilitates gripping. Thus, the handle 9 has a grip as broadly claimed.

GROUND 8:  Claims 1, 2, 6-12 and 15-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gregor.
With respect to claims 1, 9, 12, 16, 20 and 21, as shown in the annotated figures below, Gregor discloses a hammer comprising: a head having a base coupled to a strike plate by a transition region; and a handle having an end coupled to the base. See Figs. 1-4; p. 1, ll. 14-19 and 26-33.4
As shown below, the head has a centerline extending through a center portion of the base, the handle has a handle centerline extending along a central axis of the handle, the head centerline is axially offset from the handle centerline, and the head centerline extends through at least a portion of the handle. 


    PNG
    media_image5.png
    609
    623
    media_image5.png
    Greyscale

 	
With respect to claims 2, 10, 12, 17 and 20, Figs. 1 and 2 illustrate a rear face (opposite the strike plate) that is rounded. This rear face is not provided with a secondary tool. 
With respect to claims 6, 7 and 19, the face of the strike plate 3 is slightly concave. See p. 1, ll. 14-16. This configuration is both rounded and semi-flat. Further, the face may be rectangular, rounded, oval or circular. See p. 1, ll. 32-33.
With respect to claims 8, 15 and 21, Figs. 1-4 illustrate that the base has a width smaller than that of the strike plate.
With respect to claims 11 and 18, the handle has a portion opposite to the head that is gripped by the user’s hand during use. Thus, the handle has a grip as broadly claimed.

GROUND 9:  Claims 1, 2, 4-12 and 14-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leskin.
With respect to claims 1, 9, 12, 16, 20 and 21, as shown in the annotated figure below, Leskin discloses a hammer comprising: a head having a base coupled to a strike face by a transition region; and a handle having an end coupled to the base. See Figs. 1-3.
As shown below, the head has a centerline extending through a center portion of the base, the handle has a handle centerline extending along a central axis of the handle, the head centerline is axially offset from the handle centerline, and the head centerline extends through at least a portion of the handle. 
With respect to claims 2, 10, 12, 17 and 20, Figs. 1-3 illustrate a rear face (opposite the strike face) that is rounded. This rear face is not provided with a secondary tool.
With respect to claims 4 and 14, as shown in the annotated figure, the handle includes a tapered region extending from a neck portion proximate the head.
With respect to claims 5-7 and 19, the strike face is flat with rounded edges. See Figs. 1 and 2. This configuration can be considered flat since its primary surface is flat. Further, it can be considered both rounded and semi-flat since it has rounded edges. 
With respect to claims 8, 15 and 21, Figs. 1-3 illustrate that the base has a width smaller than that of the strike face.
With respect to claims 11 and 18, the handle has a wider end opposite to the head. See Fig. 1. This wider end is gripped by the user’s hand during use. Thus, the handle has a grip as broadly claimed.


    PNG
    media_image6.png
    500
    417
    media_image6.png
    Greyscale

 
GROUND 10:  Claims 1, 2, 4, 6, 7, 9-12, 14 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Molnar.
With respect to claims 1, 9, 12, 16 and 20, Molnar discloses a hammer comprising: a head 10 having a base (see annotated figures below) coupled to a strike face 13 by a transition region (see annotated figures below); and a handle 11 having an end coupled to the base of the head 10. See Figs. 1-3; col. 1, ll. 36-48.
As shown below, the head has a centerline extending through a center portion of the base of the head 10, the handle 11 has a handle centerline extending along a central axis of the handle, the head centerline is axially offset from the handle centerline, and the head centerline extends through at least a portion of the handle. 

[AltContent: textbox (tapered
region)][AltContent: textbox (neck
portion)][AltContent: textbox (transition
region)][AltContent: textbox (base)][AltContent: textbox (handle
centerline)][AltContent: textbox (handle
centerline)][AltContent: textbox (head
centerline)][AltContent: textbox (head
centerline)] 
    PNG
    media_image7.png
    849
    560
    media_image7.png
    Greyscale
 
With respect to claims 2, 10, 12, 17 and 20, Figs. 1 and 3 illustrate a rear face 13’ (opposite the strike face 13) that is flat. This rear face is not provided with a secondary tool. See col. 1, ll. 42-44.
With respect to claims 4 and 14, as shown in the annotated figures, the handle 11 includes a tapered region extending from a neck portion proximate the head 10.
With respect to claims 6, 7 and 19, the strike face 13 is rounded and semi-flat. See Figs. 1-3; col. 1, ll. 42-55.
With respect to claims 11 and 18, the handle 11 has a wider end opposite to the head, which wider end has ridges/grooves. See Fig. 1. This wider end is gripped by the user’s hand during use. Thus, the handle has a grip as broadly claimed.

GROUND 11:  Claims 1, 2, 5-7, 9-12 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Snowball.
With respect to claims 1, 9, 12, 16 and 20, Snowball discloses a hammer comprising: a head 14 having a base 16 coupled to a strike plate 22 by a transition region 20, 24 (which can be considered part of the base 16); and a handle 10 having an end coupled to the base 16. See Figs. 1-4; p. 2, ll. 10-56.
As shown below, the head has a centerline extending through a center portion of the base 16, the handle 10 has a handle centerline extending along a central axis of the handle, the head centerline is axially offset from the handle centerline, and the head centerline extends through at least a portion of the handle. 
With respect to claims 2, 10, 12, 17 and 20, a fastener head 34 forms a rear face (opposite the strike plate 22) that is rounded. This rear face is not provided with a secondary tool. See p. 2, ll. 45-50.
With respect to claims 5-7 and 19, the strike face is flat with tapered edges. See Figs. 1-4. This configuration can be considered flat since its primary surface is flat. Further, it can be considered semi-flat since it has tapered edges. Further, the face is circular. See Figs. 1-2; p. 2, ll. 22-25. The circular shape is rounded.
With respect to claims 11 and 18, the handle 10 has a grip 12. See Fig. 1; p. 2, ll. 10-13.


    PNG
    media_image8.png
    677
    303
    media_image8.png
    Greyscale


GROUND 12:  Claims 1, 2, 5-12 and 15-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kahlen.
With respect to claims 1, 9, 12, 16, 20 and 21, Kahlen discloses a hammer comprising: a head having a base 10 coupled to a strike plate 11 by a transition region 15, 20 (which can be considered part of the base 10); and a handle 30 having an end coupled to the base 10. See Figs. 1-4; p. 2, ll. 77-108; p. 3, ll. 2-13.
As shown below, in the Fig. 3 configuration, the head has a centerline extending through a center portion of the base 10, the handle 30 has a handle centerline extending along a central axis of the handle, the head centerline is axially offset from the handle centerline, and the head centerline extends through at least a portion of the handle. 


    PNG
    media_image9.png
    298
    399
    media_image9.png
    Greyscale
 
With respect to claims 2, 10, 12, 17 and 20, Figs. 1 and 3 illustrate opposite first and second strike plates 11, 11. However, Kahlen teaches that the hammer can have only one strike plate 11. See p. 2, ll. 77-80. In this alternative configuration, the base 10 defines a rear face (opposite the single strike plate 11) that is generally flat. Further, this rear face is circular, i.e., rounded. In this alternative configuration, the rear face is not provided with a secondary tool. 
With respect to claims 5-7 and 19, the strike face is flat with tapered edges. See Figs. 1-3. This configuration can be considered flat since its primary surface is flat. Further, it can be considered semi-flat since it has tapered edges. Also, the face is circular, i.e., rounded
With respect to claims 8, 15 and 21, Figs. 1-4 illustrate that the base 10 has a width smaller than that of the strike plate 11.
With respect to claims 11 and 18, the handle 30 has a wider end opposite to the head. See Fig. 1. This wider end is gripped by the user’s hand during use. Thus, the handle 30 has a grip as broadly claimed.


GROUND 13:  Claims 1, 5 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cooper.
With respect to claims 1 and 9, Cooper discloses a hammer comprising: a head having a base A coupled to a strike plate A2 by a transition region A1 (which can be considered part of the base A); and a handle H having an end coupled to the base A. See Figs. 1-3; p. 2, ll. 11-32.
As shown below, the head has a centerline extending through a center portion of the base A, the handle H has a handle centerline extending along a central axis of the handle, the head centerline is axially offset from the handle centerline, and the head centerline extends through at least a portion of the handle. 


    PNG
    media_image10.png
    463
    341
    media_image10.png
    Greyscale

With respect to claim 5, the face of the strike plate A2 is flat. See Fig. 1.
With respect to claim 10, an alternative strike plate B forms a rear face (opposite the strike plate A2) that is flat.
With respect to claim 11, the handle H has an end portion opposite to the head A that is gripped by the user’s hand during use. Thus, the handle H has a grip as broadly claimed.

GROUND 14:  Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over any of Ben-El-Hadj (see GROUND 6), Gregor (see GROUND 8), Leskin (see GROUND 9), Molnar (see GROUND 10), Snowball (see GROUND 11) and Kahlen (see GROUND 12) in view of Sarrion.
Ben-El-Hadj, Gregor, Leskin, Molnar, Snowball and Kahlen fail to specify a head weight of about 7 oz.
As explained in GROUND 5, Sarrion teaches:
The disadvantages of a heavy head.
A reduced head weight of about 7 oz.
The use of interchangeable strike plates having different masses (weights). The skilled artisan would appreciate that different weights are suited to different applications.
From these teachings of Sarrion, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify any of Ben-El-Hadj, Gregor, Leskin, Molnar, Snowball and Kahlen by providing the head with a weight of about 7 oz. in order to avoid the disadvantages of a heavy head discussed by Sarrion and in order to adapt the hammer to a specific application.

GROUND 15:  Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over any of Sarrion (GROUND 5), Ben-El-Hadj (see GROUND 6), Gregor (see GROUND 8), Snowball (see GROUND 11) and Kahlen (see GROUND 12) in view of Leskin, Molnar, Moulin and Staszak et al.
Sarrion, Ben-El-Hadj, Gregor, Snowball and Kahlen fail to teach that the handle has a tapered region extending from a neck portion proximate the head. However, such a handle construction is well-known in the art, as evidenced by Leskin, Molnar, Moulin and Staszak et al.
As explained in GROUND 9 and GROUND 10, respectively, Leskin and Molnar teach a hammer handle comprising a tapered region extending from a neck portion proximate the head. Likewise, Moulin teaches a hammer handle 2 having a tapered region 5 extending from a neck portion (see the thinner handle portion in Figs. 1-3) proximate a head 3. See Figs. 1-3; ¶ 0011.5 Further, Staszak et al. teaches a hammer handle 10 having a tapered region extending from a neck portion proximate a head 11. See col. 1, ll. 50-52 and the annotated figure below.
[AltContent: textbox (tapered
region)]

[AltContent: textbox (neck
portion)]
    PNG
    media_image11.png
    388
    450
    media_image11.png
    Greyscale


From these teachings of Leskin, Molnar, Moulin and Staszak et al., it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify any of Sarrion, Ben-El-Hadj, Gregor, Snowball and Kahlen by providing the handle with a tapered region extending from a neck portion proximate the head because the selection of such a conventional construction is within the level of ordinary skill in the art. Further, this provides for a simple yet strong friction fit attachment between the handle and the head, as is well-known in the art.

GROUND 16:  Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over any of Sarrion (GROUND 5), Ben-El-Hadj (see GROUND 6), Gregor (see GROUND 8), Leskin (GROUND 9), Molnar (see GROUND 10) and Kahlen (see GROUND 12) in view of Snowball and Cougar.
Sarrion, Ben-El-Hadj, Gregor, Leskin, Molnar and Kahlen teach a handle with a grip portion but fail to teach a separate grip. However, such a handle construction is well-known in the art, as evidenced by Snowball and Cougar.
As explained in GROUND 11, Snowball teaches a hammer handle 10 having a grip 12. Likewise, Cougar teaches a hammer handle 120 having a grip 130. See Figs. 1 and 2; col. 4, ll. 13-15 and 35-52; col. 5, ll. 1-5.
From these teachings of Snowball and Cougar, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify any of Sarrion, Ben-El-Hadj, Gregor, Leskin, Molnar and Kahlen by providing the handle with a grip for facilitating better grip between the user’s hand and the handle (providing safer and more accurate operation) and for increasing the user’s comfort.

Specification
The specification is objected to because:
At col. 1, ll. 48-49 and ll. 57-58, “…a face extending from the base” is inaccurate. As disclosed, the face 135 is separated from and coupled to the base 140 by the transition region 145. Thus, the face 135 cannot be accurately characterized as “extending from” the base 140.
At col. 2, ll. 52-54, “The tapered region 120…can be thinner at a portion near the neck and can be thicker at a portion near the head 125” is inaccurate. As shown in Fig. 1, the tapered region 120 tapers from a wider portion near the neck 115 to a narrower portion near the head 125.
At col. 2, ll. 54-56, “The tapered region 120 can include a smaller portion of the head 125 extending beyond the rearmost portion of the handle 105” is inaccurate. The tapered region 120 is part of the handle 105 and, therefore, cannot be accurately characterized by the phrase “can include a smaller portion of the head 125”. 
At col. 2, l. 58 and l. 60, “rear 130” should read “rear portion 130”. See l. 38.
At col. 2, ll. 62-64, “…less head 125 mass is disposed rear of the handle 105 so as to require greater clearance during the pullback process…” is inaccurate because the reduced head mass does not “require” greater clearance. It appears that “require” should read “provide”.
At col. 2, l. 65 and l. 67, “base 145” should read “base 140”. See l. 64.
At col. 3, l. 2, l. 4 (both occurrences) and l. 6, “base 145” should read “base 140”.
Col. 3, ll. 59-63 sets forth conflicting and contradictory definitions of the term “coupled” as well as an overly broad definition of this term. Col. 3, ll. 59-61 broadly defines the term “coupled” as “any direct or indirect mechanical, electrical, or chemical connection between two or more objects…” However, col. 3, ll. 62-63 narrowly defines the term “coupled” as “one object being integral with another object”. While applicant is entitled to serve as their own lexicographer, the introduction of conflicting and contradictory definitions creates confusion as to the scope of the invention. Thus, it is unclear what type of coupling is encompassed by the disclosure, and what types of coupling are excluded. In addition, the specification does not provide any specific disclosure of (a) direct or indirect electrical connections, (b) direct or indirect chemical connections, or (c) integral connections. Thus, the overly broad definition of “coupled” extends beyond the scope of the disclosure.
Appropriate correction is required. 

Pertinent Prior Art
The following prior art of record is considered pertinent to applicant’s disclosure.

Deissler teaches a hammer comprising a head having a base with a long base portion 6 and a short base portion 13. A handle 4 is attached to the base such that a handle centerline 10 is axially offset from a centerline of the base. See Figs. 1-2.

Zinke teaches a hammer handle 11 having a tapered region extending from a neck portion proximate a head 10. See Figs. 1-2.

Amendments in Reissue Applications
Applicant is notified that any subsequent amendment to the specification, claims or drawings must comply with 37 CFR 1.173(b)-(g).

Failure to fully comply with 37 CFR 1.173(b)-(g) will generally result in a notification to applicant that an amendment before final rejection is not completely responsive. Such an amendment after final rejection will not be entered.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Disclosure Obligations
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the patent for which reissue is sought is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 

Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation. 

These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP 1404, 1442.01 and 1442.04.

Filing and Contact Information
All correspondence relating to this reissue application should be directed:
By EFS:	Registered users may submit via the EFS-Web electronic filing system at: https://efs.uspto.gov/efile/myportal/efs-registered

By Mail6 to:	Commissioner for Patents
United States Patent & Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450

By FAX to:	(571) 273-8300

By hand:	Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter English whose telephone number is (571)272-6671.  The examiner can normally be reached on Monday-Thursday (8:00 am - 6:00 pm EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay Spahn, can be reached at 571-272-7731. 

/PETER C ENGLISH/Primary Examiner, Art Unit 3993                                                                                                                                                                                                        
Conferees:	/WCD/ and /GAS/


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 All citations are to the English translation. The line numbering is cited as it appears on the English translation. The line numbering continues from page to page rather than restarting on each page.
        2 All citations are to the English translation.
        3 The claimed “transition region” is broadly recited such that any transition from one structural portion to another reads thereon.
        4 All citations are to the English translation.
        5 All citations are to the English translation.
        6 Mail Stop REISSUE should only be used for the initial filing of reissue applications, and should not be used for any subsequently filed correspondence in reissue applications. See MPEP 1410.